Citation Nr: 9930256	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-18 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for gastrointestinal 
disability.

4.  Entitlement to service connection for left peroneal nerve 
entrapment.

5.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1941 to 
September 1945; he was prisoner of war (POW) of the German 
government from September 1944 to April 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) New Orleans 
Regional Office (RO) March 1997 rating decision which denied 
service connection for PTSD, hypertension and 
arteriosclerotic heart disease, bilateral hearing loss, a 
gastrointestinal disability, and left peroneal nerve 
entrapment.

By January 1998 rating decision, the RO granted service 
connection for arteriosclerotic heart disease, assigning it a 
30 percent rating.  The January 1998 favorable action by the 
RO as to service connection for arteriosclerotic heart 
disease (previously denied by the RO in March 1997 and giving 
rise to the veteran's timely appeal therefrom) constitutes a 
full grant of the benefit sought pursuant to Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The claims of service connection for hypertension, bilateral 
hearing loss, gastrointestinal disability, and left peroneal 
nerve entrapment are held in abeyance pending completion of 
the development requested in the remand below.


FINDING OF FACT

Competent medical evidence of record does not reveal a clear 
diagnosis of PTSD.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
service connection for PTSD.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.304(f) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection may 
also be allowed on a presumptive basis for psychosis, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309 (1998).

In the case of a combat veteran, satisfactory lay or other 
evidence of service incurrence of injury, if consistent with 
the circumstances, conditions, or hardships of such service 
shall be accepted as sufficient proof of service connection 
notwithstanding that there is no official record of such 
incurrence in service.  38 U.S.C.A. § 1154(b) (West 1991).  

In the case of PTSD, clear medical diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link between current 
symptomatology and the in-service stressor, is required.  
38 C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  Id., as amended 64 Fed. 
Reg. 32,807-08 (June 18, 1999).

In the case of a former POW who was interned or detained as 
such for not less than 30 days and who incurs certain chronic 
diseases (including beriberi heart disease, a psychosis, any 
of the anxiety states, dysthymic disorder, depressive 
neurosis, and post-traumatic osteoarthritis) to a degree of 
10 percent or more at any time after service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 C.F.R. § 3.309(c) (1998).  This 
provision is subject to the rebuttable presumption provisions 
of 38 C.F.R. § 3.307 (1998). 

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1998).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under 
applicable case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93. 

The veteran's service records reveal that he performed 
distinguished World War II service, including participation 
in combat, for which he was awarded numerous decorations 
including the Purple Heart Medal and Combat Infantryman 
Badge; he was a POW of the German government from September 
1944 to April 1945.  

A review of the claims file reveals that the veteran's 
service medical records are missing.  When complete service 
medical records are unavailable, the obligation of the Board 
to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule is heightened.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

On VA former POW psychiatric examination in September 1996, 
including the examiner's review of the claims file, the 
veteran denied a history of psychological or psychiatric 
treatment.  He reported the nature and extent of his World 
War II combat service and his POW experience.  He indicated 
that he was employed from the time of service separation 
until his retirement in December 1987; he was married to his 
spouse for 53 years.  On clinical interview, the veteran was 
reported to have denied experiencing any symptoms associated 
with the PTSD criteria; he seemed remarkably resilient and 
denied a history of anxiety or depressive symptoms which are 
typically associated with a combat-related anxiety syndrome.  
On examination, he completed a structured clinical interview 
for PTSD, the results of which did not suggest the presence 
of significant pathology; psychological testing was therefore 
not indicated.  The examiner indicated that the veteran 
appeared to have made a remarkable adjustment to having been 
a POW, that he had a very resilient character, and that he 
denied any of the symptoms associated with any clinical 
mental pathology.  No diagnoses on Axis I or II were 
indicated.  

In October 1997, the veteran submitted to the RO various 
evidence, including a photocopy of his diary while he was a 
POW, undated newspaper articles discussing his World War II 
service and POW status, and a May 1988 letter from the 
Secretary of the Army awarding him the POW Medal.  

VA medical records from March 1995 to November 1997 reveal 
intermittent treatment associated with various symptoms and 
illness, but there is no indication or finding of any PTSD 
symptomatology.  During hospitalization from July to August 
and August to September 1996 (due to cardiovascular disease), 
the veteran indicated that he had no neuropsychiatric 
complaints (only indicating, in August 1996, that he 
experienced weakness in the left upper extremity and that he 
had a history of syncopal episode).

At a July 1999 Travel Board hearing, the veteran testified 
that he never wanted to share his World War II and POW 
experiences with people and always tried to cope with his 
feelings by himself.  Because he did not like to talk about 
his feelings and experiences, he stated that he did not 
report experiencing psychiatric problems on VA psychiatric 
examination in September 1996.  He indicated that he had 
nightmares, sleep disturbance, flashbacks and irritability 
since World War II.  He testified that he was able to 
maintain his employment after service separation as he did 
not have to come into much contact with people and mostly 
worked on his own.  His daughter testified that her father 
never wanted to talk about his World War II experience even 
when asked directly about them.  She testified that she 
observed him display anger and aversion to things that 
reminded him of his POW experience (such as being served 
boiled potatoes at mealtime).  At the July 1999 hearing, the 
veteran submitted a letter (accompanied by 38 C.F.R. 
§ 20.1304(c) waiver of initial consideration of such evidence 
by the RO) describing the nature and circumstances of his 
World War II and POW experiences, stressing that he 
experienced recurrent distressing thoughts and recollections, 
and that his PTSD resulted from his wartime experiences.

Based on the foregoing, the Board finds that the claim of 
service connection for PTSD is not well grounded.  The 
medical evidence of record does not support the veteran's 
contention that he currently has PTSD; a clear medical 
diagnosis of PTSD is not presently of record, nor is the 
disorder shown to have ever been diagnosed.  The existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997).  In this case, the claims folder is wholly 
negative for a medical diagnosis of PTSD.  38 C.F.R. 
§ 3.304(f).  Thus, in the absence of current disability, 
shown by competent medical diagnosis, service connection for 
PTSD must be denied as not well grounded.  See Rabideau, 
2 Vet. App. 14; see also Brammer v. Derwinski, 3 Vet. 
App. 223 (1992) (in the absence of proof of a present 
disability there can be no valid claim).

In this case, the evidence of record suggesting that the 
veteran has PTSD and/or any other psychiatric disability and 
linking it to service consists solely of the assertions of 
the veteran and his daughter.  Such contentions, however, are 
insufficient to well-ground his claim because they are not 
competent to offer evidence requiring medical skill, training 
and knowledge.  Grottveit, 5 Vet. App. at 93.  Although he 
and his daughter are competent to state the nature of 
symptoms which they personally observe, they are not 
competent to provide a medical diagnosis of PTSD or to relate 
any current psychiatric disability to service.  Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).

Where the determinant issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine, 9 Vet. App. 521; 
Grottveit, 5 Vet. App. at 93.  A lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  Grivois, 6 Vet. App. at 140, citing 
Espiritu, 2 Vet. App. at 494 (1992).  Therefore, lay 
statements regarding a medical diagnosis or causation cannot 
constitute evidence sufficient to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  Grottveit, 5 Vet. App. at 
93.

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of submission and establishment of a well-grounded 
claim, VA cannot undertake to assist in the development of 
the claim.  Morton v. West, 12 Vet. App. 477 (1999).

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence or availability 
of any medical evidence that has not already been obtained 
that would well ground his claim.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

Nonetheless, given the veteran's history of combat exposure 
in World War II and his status as a former POW, the Board has 
also carefully considered the record to determine whether 
service connection is warranted for any other acquired 
psychiatric disability other than PTSD.  As noted above, 
subject to the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307, if a former POW incurs a psychosis, any of the 
anxiety states, dysthymic disorder (or depressive neurosis) 
at any time after service, such disease shall be presumed to 
have been incurred in service, provided that such disability 
is shown to be manifested to a degree of 10 percent or more.  
38 C.F.R. § 3.309(c).  

In this case, however, the record contains no indication that 
the veteran has any of the presumptive mental disorders 
delineated in 38 C.F.R. § 3.309(c).  On VA psychiatric 
examination in September 1996, the examiner indicated that a 
diagnosis of psychiatric disability was not justified as 
there was no significant pathology evident, and therefore, 
psychological testing was not deemed to be indicated.  While 
the current record is insufficient to award service 
connection for PTSD or any other acquired psychiatric 
disability, the veteran is advised that if he is subsequently 
diagnosed with an acquired psychiatric disability (e.g., 
PTSD, a psychosis, any of the anxiety states, dysthymic 
disorder, or depressive neurosis), he should resubmit his 
claim of service connection for such disability.  


ORDER

Service connection for PTSD is denied.


	(CONTINUED ON NEXT PAGE)



REMAND

As indicated above, service connection for hypertension, 
bilateral hearing loss, a gastrointestinal disability, and 
left peroneal nerve entrapment was denied by RO rating 
decision in March 1997; however, in October 1997, the veteran 
submitted to the RO a letter which may be reasonably 
construed as constituting a notice of disagreement (NOD) with 
regard to the March 1997 denial of the aforementioned issues.  
See 38 C.F.R. § 20.201 (1999).  As he initiated a timely 
appeal under applicable regulations, the RO should issue him 
a statement of the case (SOC) addressing those issues.  See 
Holland v. Brown, 10 Vet. App. 433, 436 (1997) (vacating 
Board decision and remanding matter when VA failed to issue a 
SOC after claimant submitted timely NOD).  Thus, as no SOC 
appears to have been issued, the claims of service connection 
for hypertension, bilateral hearing loss, gastrointestinal 
disability, and peroneal nerve entrapment remain pending in 
appellate status, see 38 C.F.R. § 3.160(c) (1998) and require 
further action by the RO.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 19.26 (1998); see Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the remaining claims are REMANDED for the 
following action:

If the RO has not already done so, it 
should issue a SOC to the veteran and 
his representative, addressing the 
issues of entitlement to service 
connection for hypertension, bilateral 
hearing loss, gastrointestinal 
disability, and left peroneal nerve 
entrapment, and including citation to 
all relevant law and regulation 
pertinent to the claims.  The veteran 
and his representative must be advised 
of the time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b) (1998).  Then, only if an 
appeal is timely perfected, should the 
issues be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals





